DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
	Claims 1-22 are pending in the instant application. Claims 13-16 and 20-22 are withdrawn for being directed towards non-elected inventions. Claims 1-12 and 17-19 are under examination. 

Election/Restrictions
Applicant's election with traverse of Group I: claims 1-12 and 17-19, and species election of wheat straw as the lignocellulosic material, glucose as the sugar, and steam as the pretreatment in the reply filed on July 1, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
  The requirement is still deemed proper and is therefore made FINAL. 
Claims 13-16 and 20-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election is being treated as made without traverse in the reply filed on July 1, 2022. 

Priority
	This application is a CON of 13/057,598 filed on February 4, 2011, issued as US patent 10,557,153 which is a 371 of PCT/EP2009/060098 filed on August 4, 2009, and claims priority to EP 08162154.2, filed on August 11, 2008. 
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 13/057,598, filed on February 4, 2011.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The information disclosure statements filed on November 7, 2019 and March 19, 2021 comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. All references were considered. 

Specification
The use of the terms Filtrase®NL on page 4, line 27 and page 5, lines 3, 6, and 8, and Laminex® BG on page 4, line 28, which are a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks. 

Drawings
The drawings are objected to because the figures are not properly labeled.  
37 CFR 1.84 (u)(1) states “The different views must be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s). Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. View numbers must be preceded by the abbreviation "FIG." Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear.” 
In the instant case, the view numbers for Figures 1-8 are preceded by the word "Figure" instead of the abbreviation "FIG.", and the individual views are labeled with a lower case letter rather than a capital letter, “Fig 1a” rather than “FIG. 1A”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 10 and 11 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 


Regarding claim 7, claim 7 recites “wherein the composition comprises one, two or all of endoglucanase, cellobiohydrolase or β-glucosidase activity.” Claim 7 depends from claim 1, which recites “a composition comprising two or more enzyme activities, said enzyme activities being cellulase and/or hemicellulase activities”. It is unclear whether claim 7 requires that one or more of the enzyme activities of claim 1 is an endoglucanase, cellobiohydrolase or β-glucosidase activity, or whether the two or more cellulose or hemicellulose enzyme activities required in claim 1 are in addition to the enzyme activities required of claim 7, making it difficult to determine the metes and bounds of the claimed invention. Thus, claim 7 is indefinite. 
Regarding claim 10, claim 10 recites “wherein the composition comprises one or more xylanase activities”. Claim 10 depends from claim 6, which recites wherein the enzyme activities are capable of acting at low pH. Claim 6 depends from claim 1, which recites “a composition comprising two or more enzyme activities, said enzyme activities being cellulase and/or hemicellulase activities”. Claim 10 requires one or more xylanase activities, while claim 1 requires two or more enzyme activities. It is unclear whether claim 10 requires that one of the two or more enzyme activities of claim 1 is a xylanase activity, or whether the two or more enzyme activities would be two or more xylanase activities, making it difficult to determine the metes and bounds of the claimed invention. Thus, claim 10 is indefinite. 
Regarding claim 11, claim 11 recites “wherein the composition comprises an expansin, an expansin-like protein, a cellulose induced protein, a cellulose integrating protein, a scaffoldin or a scaffoldin-like protein, optionally derived from Talaromyces emersonii.” It is unclear whether the composition of claim 11 further comprises the proteins listed, or whether the proteins listed comprise the two or more enzyme activities required by claim 1. It is further unclear whether any of the proteins can be optionally derived from Talaromyces emersonii, or if only the scaffoldin or scaffoldin-like protein can be optionally derived from Talaromyces emersonii, making it difficult to determine the metes and bounds of the claimed invention. Thus, claim 11 is indefinite. 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 and 17-19 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 
For claims drawn to a genus, MPEP 2163.II.A3.(a).(ii). states “written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species” where “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, where there is a substantial variation within the genus, one must describe “a sufficient variety of species to reflect within the genus”. 
Claims 1-12 and 17-19 are directed towards a method of contacting lignocellulosic material with “a composition comprising two or more enzyme activities, said enzyme activities being cellulase and/or hemicellulase activities”. The recitation of “a composition” is a generic term that does not actually specify the contents of the composition. The recitation “enzyme activities, said enzyme activities being cellulase and/or hemicellulase activities” refers to a functional limitation of the “composition”. The claim language does not specify the elements within the composition responsible for the claimed enzyme activities. The broadest reasonable interpretation of these combination of elements is that it refers to any molecule including proteins, nucleic acids, and even molecularly imprinted polymers having the specific function of the “enzyme activities” of cellulase and/or hemicellulase. The specification does not sufficiently describe the genus of any “composition” having the specific functions of “cellulase and/or hemicellulase activities” for the reasons discussed below.
The specification defines that a cellulase is any polypeptide which is capable of degrading or modifying cellulose (specification p.9, lines 6-7), and a hemicellulase is any polypeptide which is capable of degrading or modifying hemicellulose (specification p.9, lines 13-14). The specification describes endoglucanases (EG) and exo-cellobiohydrolases (CBH) catalyze the hydrolysis of insoluble cellulose to cellooligosaccharides (cellobiose as a main product), while β-glucosidases (BG) convert the oligosaccharides, mainly cellobiose and cellotriose to glucose (specification p.6, lines 10-13). The specification also describes xylanases together with other accessory enzymes, for example α-L-arabinofuranosidases, feruloyl and acetylxylan esterases, glucuronidases, and β-xylosidases catalyze the hydrolysis of hemicelluloses (specification p.6, lines 24-26). The specification describes the β-glucosidase enzyme native to Talaromyces which is known to be very active (specification p.8, line 25). The specification further defines a number of different enzymes starting on page 9, line 23 – p. 15, line 7 (for example: a pectinase (specification p.9, lines 23-29); a cellobiohydrolase (specification p.9, line 33 – p.10, line 4); an endo-β-1,4-glucanase (specification p.10, lines 5-11); a β-glucosidase (specification p.10, lines 12-17); a β-(1,3)(1,4)-glucanase (specification p.10, lines 18-29); an endoxylanase (specification p.11, lines 1-5); a β-xylosidase (specification p.11, lines 6-10)). The specification also states that the composition can comprise expansin or an expansin-like protein, such as a swollenin or a swollenin-like protein (specification p.16, lines 15-26) or a cellulose induced protein (specification p.16, lines 27-29) or a scaffoldin or a scaffoldin-like protein (specification p.16, lines 30-31). However, all of these embodiments refer to proteins only. The specification does not address the variability among the different classes of molecules that may comprise “enzyme activities” such as nucleic acids or molecularly imprinted polymers. Accordingly, the sole disclosure of proteins having cellulase and/or hemicellulase activities is not considered to be representative of the genus of any such “composition” having cellulase and/or hemicellulase activities such as nucleic acids or molecularly imprinted polymers because of the substantial difference in molecular structure. 
Tooriska et al. (“A molecularly imprinted polymer that shows enzymatic activity”, Biochemical Engineering Journal, May 2003, Vol. 14, Issue 2, pp. 85-91) teaches an enzyme-mimic polymer that was prepared using surface molecular imprinting techniques (abstract). Tooriska further teaches that the enzyme-mimic polymer was found to possess a substrate specificity by using several substrates that have a different structure (abstract). Tooriska’s teachings suggest that the genus of any “composition” can encompass molecules other than proteins that can perform enzymatic functions or “enzyme activities”. There is no specific guidance from Tooriska or the specification for the structure of molecularly imprinted polymers having “cellulase and/or hemicellulase” as required by claim 1. This suggests that the genus of any “composition” having a molecule such as molecularly imprinted polymers having “cellulase and/or hemicellulase” activity is not well understood and therefore unpredictable.
Silverman (“Nucleic Acid Enzymes (Ribozymes and Deoxyribozymes): In Vitro Selection and Application”, 2008, In Wiley Encyclopedia of Chemical Biology, T.P. Begley (Ed.)) teaches natural catalysts composed of RNA (abstract). Silverman teaches that catalytic RNAs are universally known as ribozymes, whether artificial or natural (p.1, 1st column). Silverman identifies many types of reactions catalyzed by ribozymes and the types of bonds formed or broken (p.2, Table 1). Silverman teaches that a challenging goal is to identify nucleic acid enzymes that mediate biomolecular reactions between two small molecules, i.e., when the substrates are not themselves nucleic acids (p.13 – Catalysis of biomolecular small-molecule reactions by ribozymes and deoxyribozymes). There is no specific guidance from Silverman or the specification for how to design nucleic acid enzymes to have “cellulase and/or hemicellulase activity”. Silverman’s teachings suggest that the genus of any “composition” having a molecule such as a nucleic acid having “cellulase and/or hemicellulase” activity is not well understood and therefore unpredictable. 
Park et al. (“Bioconversion of waste office paper to ʟ(+)-lactic acid by the filamentous fungus Rhizopus oryzae”, Bioresource Technology, May 2004, Vol. 93, Issue 1, pp.77-83) teaches the enzymatic hydrolysis of office paper waste using Acremonium cellulase (p.78, 2nd column – Enzymatic hydrolysis). Park teaches that the reaction was carried out at 45C for 48 h with pH adjusted to 4.5 by addition of 1 M HCl (p. 78, 2nd column – Enzymatic hydrolysis). Park’s teachings suggest that it was known in the art that enzymes having cellulase activity were active when cultured at pH of 4.5. 
The instant claims 1-12 and 17-19 recite a method of contacting lignocellulosic material with a composition comprising two or more enzyme activities, said enzyme activities being cellulase and/or hemicellulase activities. As identified above, the genus of proteins identified as having cellulase or hemicellulase activity is taught, although there is no guidance or identification of how molecules other than proteins would accomplish the desired enzyme activities of cellulase or hemicellulase activities, which is not sufficient for showing that applicant was in possession of the subject matter regarded as the invention. For these reasons, instant claims 1-12 and 17-19 fail to comply with the written description requirement. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claims 1-3, 5-7, and 10 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Trojaborg et al., (WO 2008/023060, published on February 28, 2008). The rejection of claim 1 is further evidenced by Van Den Hombergh et al., (WO 01/70998). 
Regarding claim 1, Trojaborg teaches a process for producing a fermentation product wherein the viscosity of the mash is reduced by application of a thermostable beta-glucanase (abstract). Van Den Hombergh teaches that beta-glucanase can degrade cellulose in plant extracts and plant materials, and thus is considered to be a cellulase (abstract). Trojaborg teaches providing a mash comprising starch and non-starch polysaccharides and water (relevant to a method for the treatment of lignocellulosic material) (description, p.4 – Mash formation). Trojaborg teaches a preliquefaction step where the starch containing material (front end mash) is held in the presence of a thermostable beta-glucanase (relevant to enzyme activity being cellulase as evidenced by Van Den Hombergh above) and optionally other thinning enzymes, such as a xylanase, a cellulase, and/or a hemicellulose (relevant to contacting said lignocellulosic material with a composition comprising two or more enzyme activities; said enzyme activities being cellulase and/or hemicellulase activities) (description, p.4 – Preliquefaction). Trojaborg teaches that the liquefaction step is performed at a pH in the range of 3.5 – 7.0, with a preferred embodiment of the pH during the liquefaction being 4-5 (relevant to wherein the pH during the treatment is about 4.5 or lower) (description, p.5 – Liquefaction).  Trojaborg teaches determination of glucoamylase activity as the amount of enzyme which hydrolyzes 1 micromole maltose per minute at 37°C and pH 4.3 (description p. 14 – Determination of Glucoamylase activity (AGU). Trojaborg teaches that the determination of acid alpha-amylase activity is measured at a pH of 2.5 (description p.14 – Determination of Acid Alpha-amylase activity (AFAU)). The limitation of “about 4.5” is being interpreted to include pH of 5 and lower. The prior art range overlaps the claimed range from pH 3.5 to pH 4.5 and provides an embodiment of an enzyme that is active at pH 2.5, and therefore anticipates the claimed range because it teaches the claimed range with sufficient specificity. See MPEP 2131.03.
Trojaborg teaches that typically the dry solids% (dry solids percentage) in the slurry tank (containing milled whole grain) is in the range from 1-60%, in particular 10-50%, such as 20-40%, such as 25-35% (relevant to the treatment is carried out at a dry matter content of 15% or more) (description, p. 4 – Mash formation). 
Regarding claim 2, Trojaborg teaches that the liquefaction step is performed at a pH range in the range of 3.5 – 7.0 (description, p.5 – Liquefaction). Trojaborg teaches that the determination of acid alpha-amylase activity is measured at a pH of 2.5 (description p.14 – Determination of Acid Alpha-amylase activity (AFAU)). The prior art overlaps the claimed range from pH 3.5 to 4.0 and describes an embodiment of an enzyme that is active at pH 2.5, and therefore anticipates the claimed range because it teaches the claimed range with sufficient specificity. See MPEP 2131.03.  
Regarding claims 3 and 7, Trojaborg teaches that beta-glucosidases include microbial beta-glucosidases, such as fungal and bacterial beta-glucosidases, such as Talaromyces emersonii (description, p. 11 – Beta-glucosidase). 
Regarding claim 5, Trojaborg teaches a process for producing a fermentation product wherein the viscosity of the mash is reduced by application of a thermostable beta-glucanase (abstract). 
Regarding claim 6, Trojaborg further teaches that an alpha-amylase, preferably a thermostable amylase, may be added before or during the preliquefaction step. Trojaborg teaches that in one embodiment, the pH is not adjusted and the alpha-amylase has a corresponding suitable pH-activity profile, such as being active at a pH about 4 (description, p.5 – Liquefaction). 
Regarding claim 10, Trojaborg teaches that in the preliquefaction step, the starch containing material (front end mash) is held in the presence of a thermostable beta-glucanase and optionally other thinning enzymes, such as a xylanase, a cellulase, and/or a hemicellulose (description, p.4 – Preliquefaction). 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 4, 8-9, 12 and 17-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trojaborg et al., (WO 2008/023060 A1, published on February 28, 2008) as applied to claims 1-3, 5-7 and 10 above, and further in view of Tuohy et al. (WO 2007/091231 A1, published on August 16, 2007).
The teachings of Trojaborg are discussed above. 

Regarding claims 4 and 8, Trojaborg does not teach wherein two or more of the enzyme activities are derived from Talaromyces emersonii. 
However, Tuohy teaches Talaromyces emersonii enzyme systems (title). Tuohy teaches that an advantage of using Talaromyces emersonii as the enzyme source is that it is a “generally regarded as safe” (GRAS) microorganism and has a long history of use in the food, beverage, agri-feed and pharmaceutical sectors (description p. 3, lines 8-10). Tuohy teaches an enzyme system comprising a cellobiohydrolase I or a cellobiohydrolase II or a mixture thereof, a β-glucosidase 1, a xylanase and an endo-β-(1,3)4-glucanase (relevant to wherein 2 or more of the enzyme activities are derived from Talaromyces emersonii; and wherein the composition comprises an endoglucanase, cellobiohydrolase and β-glucosidase all of which are derived from Talaromyces emersonii) (description p.3, lines 33-35). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted two or more enzyme activities from Talaromyces emersonii as taught by Tuohy for the thermostable β-glucanase taught by Trojaborg. Both Trojaborg and Tuohy teach the use of enzymes to produce a fermentation product. One of ordinary skill in the art would have reasonably expected that substituting the enzyme system of Tuohy for the β-glucanase of Trojaborg would predictably result in an enzyme composition that would produce a fermentation product from polysaccharides. 
Regarding claim 9, Trojaborg does not teach wherein the composition comprises endo-1,3(1,4)-β glucanase activity and endo-β-1,4-glucanase activity. 
However, Tuohy teaches endoglycanase production by T. emersonii strains (description p.79, line 6 - p.82, line 2). Tuohy teaches that extracellular glucanase and mannanase were present in 120h culture filtrates from Talaromyces emersonii strains grown on different carbon sources: glucose, Carob, Tea leaves/Paper plates, and Oat Spelts Xylan (Tables 33A – 33D). Tuohy teaches that Carboxymethyl cellulose was present in the culture (carboxymethyl cellulose is an alternate name for endo-β-1,4-glucanase). Tuohy teaches an enzyme system comprising a cellobiohydrolase I or a cellobiohydrolase II or a mixture thereof, a β-glucosidase 1, a xylanase and an endo-β-(1,3)4-glucanase (endo-β-(1,3)4-glucanase is an alternate name for endo-1,3(1,4)-β glucanase). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the composition taught by Trojaborg to include Carboxymethyl cellulose (endo-β-1,4-glucanase) and endo-β-(1,3)4-glucanase (endo-β-(1,3)4-glucanase) derived from Talaromyces emersonii as taught by Tuohy, because Tuohy teaches that Talaromyces emersonii naturally produce these enzymes when grown on different plant-based carbon sources. Both Trojaborg and Tuohy teach the use of thermostable enzymes capable of use in a variety of fermentation processes to break down polysaccharides. One of ordinary skill would reasonably expect that using enzymes comprising endo-β-(1,3)4-glucanase and endo-β-1,4-glucanase activity derived from Talaromyces emersonii in the composition of Trojaborg would predictably result in a composition capable of treating lignocellulosic material, because the use of these enzymes was known in the art at the time of invention. 
Regarding claim 12, Trojaborg teaches that in the liquefaction step the gelatinized starch (down stream mash) is broken down (hydrolyzed) into maltodextrins (dextrins), and to achieve starch hydrolysis a suitable enzyme, preferably an alpha-amylase, is added (description, p. 5 – Liquefaction). 
Trojaborg does not explicitly teach wherein the treatment comprises the hydrolysis of cellulose. 
However, Tuohy teaches that plant biomass, including softwood species, are rich in complex carbohydrates (polysaccharides) that can be broken down by enzymatic or chemical means to simpler, fermentable sugars (description p.1, lines 32-36). Tuohy teaches that softwoods such as Sitka spruce and pine contain (% dry weight) approximately 41-43% cellulose (a polymer of b-1,4-linked glucose units), 20-30% hemicellulose (a mixture of mannose, galactose, xylose, and arabinose containing polysaccharides) (description p.1, lines 32-36). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted plant biomass comprising cellulose and hemicellulose as taught by Tuohy for milled cereal comprising starch as taught by Trojaborg in the method of to arrive at the claimed invention. Both Trojaborg and Tuohy are considered to be analogous to the claimed invention because they both are in the same field of degrading complex carbohydrates to produce simpler fermentable sugars. One of ordinary skill in the arts would have a reasonable expectation of success that substituting plant biomass as taught by Tuohy for milled cereal as taught by Trojaborg would predictably result in an equivalent lignocellulosic starting material, because these starting materials were known in the art at the time of invention. 
Regarding claim 17, Trojaborg teaches the starch containing material is milled cereals, and the method comprises a step of milling the cereals before step (a) [mash formation] (relevant to subjected to a pretreatment prior to being contacted with the composition) (description, p. 4 – Milling). Trojaborg teaches a mash is formed by forming a slurry comprising the milled starch containing material and water (description, p. 4 – Mash formation). Trojaborg further teaches that the water may be heated to a suitable temperature prior to being combined with the milled starch containing material in order to achieve a mash temperature of 45 to 70°C (description, p.4 – Mash formation). 
Regarding claim 18, Trojaborg does not teach wherein the pretreatment comprises steam. While claim 18 does not recite steam specifically as a pretreatment, claim 18 recites pretreatment comprising heat, which can broadly be interpreted to encompass steam, which is produced in the presence of heat.  
However, Tuohy teaches enzyme performance was evaluated with and without substrate pre-treatment, i.e. gentle steam pre-treatment (105°C, 8 p.s.i. for 5 min), grinding using a mortar and pestle, homogenization in a Parvalux or Ultraturrax homogenizer (description p.40, lines 14-16). Tuohy teaches that significant hydrolysis of the xylan and non-cellulosic β-glucan fraction was observed, which resulted in the formation of medium to longer chain oligosaccharide products of hydrolysis, which would also be suitable fermentation substrates for probiotic microorganisms (p.48, lines 1-3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Trojaborg to include a pretreatment step using steam as taught by Tuohy, because Tuohy teaches that steam treatment caused significant hydrolysis of xylan and non-cellulosic β-glucan. One of ordinary skill in the art would have found it beneficial to add a pretreatment step using steam, because it would cause hydrolysis of the lignocellulosic material prior to enzymatic treatment, and therefore result in the production of suitable fermentation products for microorganisms. 
Regarding claim 19, Trojaborg does not teach wherein the lignocellulosic material is wheat straw. 
However, Tuohy teaches the use of wheat straw xylan to determine the activity of a novel xylanase (description p.13, lines 7-8; Figure 14). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected wheat straw as the lignocellulosic material as taught by Tuohy in the method of fermentation as taught by Trojaborg. Both Trojaborg and Tuohy are considered to be analogous to the claimed invention because they both are in the same field of degrading complex carbohydrates to produce simpler fermentable sugars. One of ordinary skill in the art would reasonably expect that substituting wheat straw at taught by Tuohy for the milled cereal starch in the method taught by Trojaborg would reasonably expect in an equivalent lignocellulosic starting material, because these materials were known in the art at the time of invention. 

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trojaborg et al., (WO 2008/023060 A1, published on February 28, 2008) as applied to claims 1-3, 5-7 and 10 above, and further in view of Cosgrove (US 6,326,470 B1, issued on December 4, 2001). 
The teachings of Trojaborg are discussed above. 

Regarding claim 11, Trojaborg does not teach wherein the composition comprises an expansin. 
However, Cosgrove teaches the enhancement of accessibility of cellulose by expansins (title). Cosgrove teaches that these proteins weaken the intramolecular bonds between plant wall polysaccharides (abstract). Cosgrove teaches that cellulose is the major structural component of plant fibers used in textiles, paper and rope making (description column 2, lines 58-59). Cosgrove further teaches a composition to enhance the degradation of cellulose comprising an expansin and an enzyme having the property of degrading cellulose (description column 3, lines 47-48). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the composition comprising enzymes taught by Trojaborg to include an expansin as taught by Cosgrove. One of ordinary skill in the art would have been motivated to treat lignocellulosic material with a composition comprising expansin because Cosgrove teaches that expansins enhance the accessibility and degradation of cellulose, and one of ordinary skill would have found it beneficial to increase cellulose accessibility to allow cellulases to better degrade the cellulose. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 16 of U.S. Patent No. 10,557,153. 
Regarding claim 1, although the claims at issue are not identical, they are not patentably distinct from each other because the patent is drawn to a method for the treatment of corn stover, which method comprises contacting the pretreated corn stover with a composition comprising three or more enzyme activities, said activities being cellulase and/or hemicellulase activities, wherein the composition comprises an endoglucanase, a cellobiohydrolase and a β-glucosidase which are derived from Talaromyces emersonii; the pH during the treatment is about 4.5 or lower; the pretreated corn stover is produced by a method comprising exposing the corn stover to an acid prior to contacting the corn stover with the composition; and the treatment is carried out a dry matter content of 15% to 25%. Therefore, the instantly examined claims are anticipated by the reference claims. 
Regarding claims 2-12 and 17-19; these limitations are either taught by the patented claims (see patented claims) or are anticipated for the same reasons as discussed above. 

Conclusion
	No claims are allowed. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA MISHRA whose telephone number is (571) 272-6464. The examiner can normally be reached Monday - Friday 7:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W. Humphrey can be reached on (571) 272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPA MISHRA/Examiner, Art Unit 1657                                                                                                                                                                                                        
/NEIL P HAMMELL/Primary Examiner, Art Unit 1636